December 18, 2012




                                    JUDGMENT

                  The Fourteenth Court of Appeals
             IN THE INTEREST OF A.L., M.L., AND J.Y.R., CHILDREN

NO. 14-12-00656-CV

                         ________________________________



       This cause, an appeal from the judgment terminating parental rights signed on
July 27, 2012, was heard on the transcript of the record. We have inspected the record
and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

      We order the decision certified below for observance.

      We further order the mandate be issued immediately.